Case: 4:20-cr-00190-SEP-NCC Doc. #: 3 Filed: 03/13/20 Page: 1 of 2 PageID #: 11



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )     No. 4:20 CR 190 SEP NCC
                                                 )
SEAN MICHAEL STEINMEYER,                         )
                                                 )
        Defendant.                               )

                MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Robert F. Livergood,

Assistant United States Attorney for said District, and moves the Court to order defendant

detained pending trial, and further requests that a detention hearing be held three (3) days from

the date of defendant's initial appearance before the United States Magistrate pursuant to Title

18, United States Code, §3141, et seq.

       As and for its grounds, the Government states as follows factors pursuant to Title 18,

United States Code, Section 3142(g) (2) and (3) for this Court to consider:

       1. Defendant is charged with Possession of Child Pornography in violation of Title 18,

           United States Code, Section 2252A(a)(5)(B).

       2. Defendant has previously been convicted of Possession of Child Pornography in

           United States v. Sean Michael Steinmeyer, 4:15 CR 144 SNLJ.

       3. As a result of his prior conviction, the minimum term of imprisonment in this matter,

           if convicted, is imprisonment for a term of ten years.
Case: 4:20-cr-00190-SEP-NCC Doc. #: 3 Filed: 03/13/20 Page: 2 of 2 PageID #: 12



                                             2
       4. The Government has alleged that defendant committed this offense while defendant

           was at a residential re-entry center.

       5. Defendant’s final revocation hearing for violating terms of his supervised release are

           currently pending and defendant is being detained on those violations.

       6. There is a serious risk that the defendant will flee and should defendant be released,

           defendant’s prior conduct shows that defendant would be unable to comply with

           conditions of release.



       WHEREFORE, the Government respectfully requests that the Court order the defendant

to be detained pending trial.



                                                    Respectfully submitted,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney


                                                    /s/Robert F. Livergood
                                                    ROBERT F. LIVERGOOD, #35432MO
                                                    Assistant United States Attorney
                                                    111 South 10th Street, Rm. 20.333
                                                    St. Louis, Missouri 63102
                                                    314-539-2200
